 In the Matter Of CARBIDE & CARBON CHEMICALS CORPORATION, EM-PLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICTLODGE No. 167, PETITIONERIn the Matter of CARBIDE & CARBON CHEMICALS CORPORATION, EM-PLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL 760, AFL, PETITIONERIn the Matter of CARBIDE & CARBON CHEMICALS CORPORATION, EM-PLOYERandTJNITED BROTHERHOOD OF CARPENTERS & JOINERS OFAMERICA, LOCAL 50, AND MILLWRIGHT' AND MACHINERY ERECTORSLOCAL 1002, AFL, PETITIONERIn the Matter of CARBIDE & CARBON CHEMICALS CORPORATION, EM-PLOYERandINTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRONSHIP BuaLDERS AND HELPERS OF AMERICA, LOCAL 350, AFL,PETITIONERIn the Matter of CARBIDE & CARBON CHEMICALS CORPORATION, EM-PLOYERandUNITED GAS, COKE AND CHEMICAL WORKERS OF AMERICA,CIO, PETITIONERCases Nos. 10-RCD01, 10-RC-636, 10-RC-570, 10-RC-571, 10-RC-624,10-RC-626, and 10-RC-694.-Decided February 1, 1950DECISIONANDORDERUpon separate petitions duly filed, a consolidated hearing 2 Washeld before James W. Mackle, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.3All parties have requested permission to presentIAmended at the hearing to include the Millwrights as joint petitioner.2The petitions as consolidated for hearing did not include the one involved in CaseNo. 10-RC-694, which was filed during the course of the hearing.As the facts necessaryfor a decision of the issues raised by that petition are fully covered in the record, it ishereby consolidated for decision with the other petitions involved herein.3The IAM contends that it was prejudiced and denied due process in that its representa-tives were excluded from a tour of part of the Employer's operations made by the hearingofficer before the hearing commenced in order to familiarize himself with the work classifi-cations and duties of the employees herein involved.The IAM contends that as a resultof this tour the hearing officer became convinced that only a plant-wide bargaining unitwas appropriate.We find no merit in this contention.Representation proceedings are88 NLRB No. 98.437 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDoral argument before the Board.These requests are denied because,in our opinion, the record and the briefs submitted adequately presentthe issues and the positions of all the parties.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Herzogand Members Houston and Murdock].Upon the entire record 4 in this case, the Board finds :1.The Employer, a New York corporation, operates several Gov-ernment-owned plants in Oak Ridge, Tennessee, under a cost-plus-a-fixed-fee contract with the United States Government.We are hereconcerned only with two plants designated K-25 and Y-12.All rawmaterials used by the Employer in these plants are delivered to it bythe Government in Oak Ridge, and after certain processing opera-tions have been performed, the products are turned over to the Gov-ernment in Oak Ridge. For security reasons detailed informationrelating to the scope of the Employer's operations were not disclosedat the hearing,Without conceding that it is engaged in commercewithin the meaning of the Act, the Employer admits that the com-merce facts submitted in a confidential report to the Board in anearlier case 6 are substantially the same at this time.On those factsWe have previously determined, and we again find, that the opera-tions of the Employer affect commerce within the meaning of theNational Labor Relations Act.2.The organizations involved :International Association of Machinists, District Lodge No. 167,herein called theIAN;International Brotherhood of ElectricalWorkers, Local 760,6 AFL, herein called theIBETV;United Brother-hood of Carpenters and Joiners of America, Local 50, and Millwrightand Machinery Erectors Local 1002, AFL,7 herein called theCar-investigatory in character rather than adversary.The hearing officer's statement made atthe commencement of this hearing makes clear his neutral functions and responsibilities.The Board makes its own determination upon the facts adduced,and the sole duty of thehearing officer is to present a complete record,upon which the Board, and not the hearingofficer,may in the first instance determine the facts and predicate thereon pertinent con-clusions.SeeStokelyFoods,Inc.,78 NLRB 842 ;Pure Oil Company(Heath Refinery),74 NLRB 1382 ;N. L. R. B. v. Botany Worsted Mills,133 F. 2d 876 (C. A. 3). The instantrecord does not disclose that any party was denied an opportunity to introduce evidencepertinent to the issues or was otherwise prejudiced by the hearing officer's conduct.*After the hearing the Machinists filed a "Motion to Correct Record"wnicn was servedon all the parties.As none of the parties have objected thereto, this motion is herebygranted and the record amended to conform to the motion.5Carbide and Carbon Chemicals Corporation,73 NLRB 134.8The IBEW petition was originally filed by Local 204.This local, under authority of itsinternational,was subsequently merged into Local 760.The hearing officer properlygranted the IBEW motion to substitute Local 760 as the Petitioner.'The Chemical Workers objected to the intervention of the Carpenters-Millwrights onthe ground that they had made no showing of interest in the matter.We have frequentlyheld that the showing of interest is an administrative matter for determination by the CARBIDE & CARBON CHEMICALS CORPORATION439penters-Millwrights;InternationalBrotherhood of Boilermakers,Iron Ship Builders and Helpers of America, Local 350, AFL, hereincalled theBoilermakers;and United Gas, Coke and Chemical Work-ers of America, CIO, herein called theChemical Workers,are labororganizations claiming to represent employees of the Employer.3.For the reasons stated below, we find that no question affectingcommerce exists concerning the representation of employees of theEmployer, within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.The Petitioners, other than the Chemical Workers, seek to repre-sent craft and./or departmental units of employees at the K-25 andY-12 plants of the Employer. The Employer and the ChemicalWorkers contend that only an over-all production and maintenanceunit at each plant is appropriate.As the two plants are separateoperations, and there is no request for units covering both, we shallconsider them separately.THE K-25 PLANTThe units requestedInCase No.iO-RC-570,the IBEW seeks to represent a unit of cablesplicers ; electric field operators;electric field operator leaders ; elec-trical mechanics,first class and second class; electrical mechanic groupleaders; electricians,first and second class; instrument mechanics, firstclass and second class; heavy equipment operator B; linemen;switch-board operators; switchboard operator leaders; turbine operators;and turbine operator leaders.InCaseNo. 10-RC--636,the IAM seeks a unit8of all instrumentmakers; all machine tool mechanics (and/or repairmen) ;machinists,first and second class; machinists specialists;and welders,first classand second class.InCase No.10-RC-634,the Carpenters-Millwrights,joint peti-tioner in this case,seeks to represent a unit of carpenters,first andsecond class;carpenters,shop, first and second class; carpenter groupBoard and not subject to collateral attack.Stokely Foods, Inc.,78 NLRB 842; C. D.Jennings & Company,68 NLRB 516.8The Employer objected to several unit amendments made by the IAM contending thatunder the rule inHyster Company,72 NLRB 937, the final amendment actually constituteda new petition and was therefore untimely filed.We do not agree.Under Board rules andprocedure,a petitioner may amend its unit at any time before the close of the hearing, andin the event it seeks a unit larger than originally requested, it is required that a substantialshowing of interest in the larger unit be made.The IAM submitted additional authoriza-tion cards at the hearing in support of its amended petition.The present situation is dis-tinguishable from theHystercase.There the Petitioner amended its petition to a unitmuch larger and substantially different from that originally petitioned for.Here theamended unit is actually an expanded unit of the same or similar classifications of employeessought. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDleaders; locksmiths; maintenance mechanics, first and second class;maintenance mechanic group leaders; refrigeration mechanics; re-frigeration mechanic group leaders; scale mechanics, lubrication men;and lubrication group leaders.InCase No. 10-RC-626,the Boilermakers seeks a unit of all main-tenance employees in the boiler room and turbine room at the K-25powerhouse in the following classifications: helpers; insulators, firstand second class; maintenance mechanics, first and second class; main-tenance mechanic group leaders; utility men; and welders, first andsecond class.The operations involvedK-25 plant, which the Employer has operated since 1943, producesenriched fissionable isotopes by the use of a gaseous diffusion process.This is essentially a physio-chemical process in which uranium hexa-fluoride is cycled and recycled through thousands of porous barriers.The process is a continuous one 9 requiring the use of thousands ofmiles of pipe, thousands of pumps and motors, and innumerable intri-cate electrical and electronic mechanisms.K-25, which is repre-sented as the largest continuous process plant in the world under asingle roof, is U-shaped, approximately 1 mile long, a twelfth of amile wide, 4 stories high, and covers 60 acres.Together with 70 otherauxiliary buildings the operation covers a 600-acre tract.There hasbeen a wide fluctuation of employment at this plant. It reached itspeak of 11,700 employees in May 1945, but because of new plant in-stallations, acquisition) of greater technological skills in operations,greater integration of the work, and the development of new equip-ment, employment has dropped to 4,400, even though production hasincreased.The entire operation at the K-25 plant is coordinated from a centralpoint where plant data are continuously and automatically reportedby a vast variety of instruments, the information recorded, the needfor maintenance of equipment detected, and the decision made as towhat maintenance is required and how it shall be scheduled.Becauseplant operations must be continuous, maintenance work is presched-uled, coordinated and synchronized with production.Although, foradministrative purposes, there are operating and maintenance divi-sions in the plant,10 in the actual performance of maintenance workboth operating and maintenance personnel with divergent job classi-fications often work together under common supervision.Thus, for9 The plant operates 24 hours a day, 7 days a week.10 The K-25 plant is divided into 10 divisions.These include process, general mainte-nance, electrical and instrument maintenance,plant engineering,power, industrial rela-tions and plant protection,manufacturing office, engineering development,laboratory, andsafety and inspection. CARBIDE & CARBON CHEMICALS CORPORATION441example, on certain replacement work, maintenance mechanics, elec-tric mechanics, welders, and process operators function together undera single foreman.The continuous production process requires considerable flexibilityin the use of manpower.The record discloses that there have beenfrequent transfers of employees from one job classification to another "-,and employees have been used to perform work in more than oneclassification .12This flexibility is further reflected in the fact thatthere is no apprenticeship program in the plant and the Employerfills vacancies from available employees in any other classificationrather than hire new employees from outside the plant.This resultedin the elimination of many job classifications in the plant 13 as thework previously performed by the employees reclassified has beenabsorbed and integrated by employees in other job classifications.All employees in the plant are governed by the same job evaluationpolicy, are subject to the same plant rules, and share the same medi-cal, insurance, and retirement plans.History of collective bargainingThere was no collective bargaining at the K-25 plant until 1946.14In April 1946, after several petitions for craft units had been filed, theBoard conducted a special investigation which resulted in a findingthat only a unit of all production and maintenance employees wasappropriate.Thereafter, a number of unions, including the IAM,IBEW, and the Carpenters, who had previously filed petitions forindividual craft units, withdrew their several petitions, banded to-gether as the Atomic Trades and Labor Council, AFL, and filed arepresentation petition for a production and maintenance unit.Aconsent election in which the Chemical Workers 15 also participated,was held in August 1946.As neither of the participating unions re-ceived the required number of votes it was necessary to have a run-offelection, which was held in September 1946 and resulted in the selec-tion of the Chemical Workers as the bargaining representative ofthe production and maintenance employees.A contract was exe-11Guards, helpers,maintenance mechanics,and operators have become boiler operators,electricalmechanics,instrument mechanics,material expeditors,welders,and switchboardoperators;pump operators and switchboard operators have become electrical mechanicsand instrument mechanics;instrument mechanics have become maintenance mechanicsand material expeditors;pipe fitters have become maintenance mechanics and welders, etc."Maintenance mechanics do millwright work and rigging work in the powerhouse.The maintenance mechanic assigned to the tool repair shop does electrical work ; car-penters assist in erection of machinery;converter men do some millwright work, etc.18The number of job classifications in the plant have been reduced from 222 to 133."Several petitions for craft units filed prior to 1946 were subsequently withdrawn.1aThe Chemical Workers participated as CIO, Atomic Workers Organizing Committee,UGC & CWA. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDcuted on December 9, 1946.A subsequent election on the basis of anover-all production and maintenance unit was held in 1947.TheChemical Workers,"having received a majority of the votes cast, exe-cuted a contract on December 9, 1947.This contract was modified onAugust 9, 1948.The existing contract between the Employer andthe Chemical Workers covering all production and maintenance em-ployees, was executed on June 9, 1949.1'The record indicates that the collective bargaining history of theEmployer at this plant has followed the general pattern of collectivebargaining in the major part of the chemical industry which has beenpredominately on an over-all production and maintenance basis 17Conclusions as to the K-25 plantThe facts set forth above amply demonstrate the highly integratedcharacter of the operations in the K-25 plant, and the extent to whichthe interests and working conditions of all employees have been fused.The unique nature of the product manufactured, the complexity ofthe equipment employed, and the need for continuous production hascreated a situation in which the jobs of most of the employees-and,in particular those engaged in maintenance work-cross craft linesand have become the jobs of specialists adapted to the particular op-eration of this plant.On these facts the Employer and the ChemicalWorkers urge that we find this plant comparable to those in otherindustries in which we have concluded that, for that industry, unitswhich embrace less than all production and maintenance employeesare inappropriate for collective bargaining.,,,However, we need not reach that basic question in this case.Wehave carefully examined the voluminous evidence pertaining to thejob tasks of each classification in the plant, and we are.persuadedthat the units as proposed are inappropriate without regard to thequestion of whether the industry is one in which less than plant-wideunits should be permitted.Essentially, all of the requested unitssuffer from the same fundamental defects which militate against their16The Chemical Workers contends that this contract is a bar to the petitions filedherein.As we are dismissing the petitions for other reasons hereinafter set forth, we findit unnecessary to pass upon this contention."The Employer introduced in evidence a report by the Bureau of National Affairs,Inc., of Washington, D. C., on "Bargaining Units in the Chemical Industry," based oncontracts filed with the BNA and with the Industrial Relations Branch of the Bureau ofLabor Statistics, Department of Labor, which shows that 86.6 percent of the collectivebargaining contracts in the chemical industry provides for over-all production and main-tenance groups, with the standard supervisory, clerical, etc., exclusions.This report wasalsoaccepted as evidencd in E. I.du Pont de Nemours and Company, Inc.,85 NLRB 1301 ;andSylvania Division, American Viscose Corporation,84 NLRB 202.18E.g.,Weyerhauser Timber Company (Springfield Lumber Division).87NLRB1076;FordMotorCompany (Maywood Plant),78 NLRB 887;NationalTube Company,76 NLRB 1199. CARBIDE & CARBON CHEMICALS CORPORATION443appropriateness for collective bargaining: they are all heterogeneousgroupings of employees with diffuse supervision, some of whom aretrue craftsmen, but most of whom are not; and they are all too limitedin scope in that they do not include all employees performing the sameor similar tasks.This conclusion is demonstrated in a general examination of theparticular units requested.Thus, for example, the unit sought by theIBETVincludes turbine operators but does not include process opera-tors whose basic work is similar in that they both use similar instru-ments to observe and control flows and temperatures, operate complexelectronic instruments for the determination of gas analysis, andoperate similar auxiliary equipment, such as pumps and fans whichassist in major control functions.Electricalmechanics sought inthis unit work all over the plant and at times perform nonelectricalwork such as carpentry and plumbing.They use tools and instru-ments not associated with the electricians craft, such as metal workingtools,welding torches, drill presses, and lathes, and at times workunder the supervision of a maintenance mechanic supervisor.Thisproposed unit also includes instrument mechanics whose functions ap-pear comparable to those of instrument repairmen whom we have in thepast excluded from proposed units of electricians on the ground thatthey are not a part of the electricians craft 19The proposed unit of the IAM includes instrument makers, some ofwhom are assigned to the laboratory and others to the plant engineer-ing division.They rebuild and alter complex electronic instrumenta-tion,which work is closely related and tied in with the work ofinstrument mechanics and electrical mechanics who are not includedin the proposed unit.Machinists are loaned from one department toanother under separate supervision, as the work requires.They havebeen assigned to the machine shop in the instrument building and havespent considerable time in the barrier plant.Many of them are alsoengaged directly in the production process.The welders sought tobe included in this unit constitute only a portion of the welders in theplant.The employees in the unit sought by theCarpenters-Millwrightsinclude carpenters who often perform other than carpentry work.They fabricate and install reinforced steel doors, perform insulationwork, erect steel fences, do spickling,20 and often do ordinary laborer'swork.Carpenters are in frequent contact with process workers, and11George S. Mephavz Corporation,78 NLRB 1081 ;Tin Processing Corporation,78 NLRB96;Mathieson Alkali Works (Inc.),67 NLRB 716;The B. F. Goodrich Company,55NLRB 338.20 Spickling consists of filling in cracks and nail dents on wallboard preparatory topainting. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD50 percent of their time in the process area is under the supervisionof either operators or maintenance mechanics, and, in some instances,under electrical supervisors.Maintenance mechanics perform worknot usually associated with their classification.They do carpentrywork, build scaffolds, pour concrete, do rigging, and sheet metal work.There are other employees in the plant not included in the unit, whoalso do related carpenter work.These include insulators, who buildtransite boxes around valves; instrument mechanics who build theirown box-like carts on wheels; cement finishers who often erect andtear down forms; and electric mechanics and mechanics in the power-house who take down scaffolding.The unit proposed by theBoilermakersincludes employees whoperform boiler and turbine maintenance work in the powerhouse.This type of work is also performed by electrical mechanics, instru-ment mechanics, machinists, painters, and carpenters, who are notincluded in the proposed unit.The maintenance mechanics soughtwork closely with operators and other maintenance employees in thepower division, and on large scale maintenance jobs, they are aug-mented by other maintenance employees in various classifications fromall over the plant.On occasion the maintenance mechanics performrigging operations in the removal of generator heads and spindles.They build scaffolds, do insulation work, sheet metal work, and work,on refrigeration equipment.The Boilermakers also seeks to includewelders in the unit, although the welders sought do not confine them-selves to working exclusively with other employees in the proposedunit but work with any classification of employees that requires theirservices.On the basis of the foregoing, and the entire record in this case,we find that none of the Petitioners in the cases involving the K-25plant has established that the unit it seeks embraces employees witha sufficientcommunity of interest to warrant representationas a sep-aratebargaining unit.Accordingly, we shall dismiss the severalpetitionsinvolving the K-25 plant.21THE Y-12 PLANTThe units requestedInCase No. 10--RC-201,the IAM seeks a unit of all employees clas-sified as automotive mechanics, carbon machine hands, carbon shopgroup leaders, machine hands, machinists, machinists (carbon), ma-chinists (experimental), machinist group leaders, maintenance me-21 SeeReed Roller Bit Company,87 NLRB314;Celanese Corporation of America, 84NLRB 207;Welding Shipyards,Inc.,81 NLRB 936;Carborundum Company,80 NLRB 756. CARBIDE & CARBON CHEMICALS CORPORATION445chanics,mechanical instrumentmakers,millwrights,millwrightgroup leaders, P. F. carbon machinists, P. F. machinist group leaders,P. F. shop inspectors, R. E. development mechanics, stand-by main-tenance mechanic group leaders, tool crib attendants in machine shop,tool and die makers, tool and die maker group leaders, vacuum servicemechanics, and vacuum service mechanic group leaders.InCase No. 10-RC-571,the IBEW seeks a unit of all employeesclassified as electrical assistants, electronic instrument makers, elec-tronicmaintenancemechanics, electronicmaintenancemechanicgroup leaders, instrument mechanics, instrument mechanic groupleaders, linemen, maintenance electricians, maintenance electriciangroup leaders, and telephone repairmen.InCase No. 10-RC-694,the Chemical Workers seeks a unit of allhourly paid employees with the usual exclusions.The Carpenters and Millwrights,Intervenor,seek a unit of allcarpenters, carpenter group leaders, grinders and polishers, lock-smiths, maintenance mechanics, metal layout and fabricators, metallayout and fabricator group leaders, millwrights, millwright groupleaders, refrigeration mechanics, scale mechanics, stand-by mainte-nance mechanics, stand-by maintenance mechanic group leaders,vacuum service mechanics, vacuum service mechanic group leaders,converter maintenance men, and converter group leaders.The operations involvedThe Y-12 plant, located in Oak Ridge, has been operated by theEmployer for the Government since May 1, 1917.It consists ofover 100 buildings, occupies an area about 2 miles long and one-thirdof a mile wide, and is approximately 13 miles from the K-25 plant.Originally set up as an electromagnetic separation plant for the pro-duction of Uranium 235, certain changing conditions caused the clos-ing down of some of the processes and the placing of the plant in astand-by condition.Subsequently a research program was under-taken and at the time of the hearing the Y-12 plant was in operationon research and development activities, in which certain chemical ele-ments were being separated into various isotopes which are used forresearch purposes.Because of a desire that only the minimum num-ber of employees possible be even remotely acquainted with any phaseof the activity at this plant, employees are trained to perform as manydifferent types of work as possible, regardless of their classifications.This has resulted in a reduction in force without a reduction of thescope of the work performed because the full scale research program,12This ninnt wns fnrmrriv onerated by the Tennessee Eastman Corporation. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the use of a minimum number of employees, incorporated practi-cally all of the jobs originally performed.Thus from a peak employ-ment of 22,500 in August 1945, employment at the plant was reducedto 1,745 employees, and at the same time the number of employeeclassifications in the plant have been reduced from 420 to 139.Atthe time of the hearing there were approximately. 500 maintenanceemployees and about 400 production employees in the plant.Theproduction and maintenance employees are paid on an hourly basisas compared to professional, technical, and clerical employees whoare paid on a salary basis.The Y-12 plant is organized into five major divisions.23Two ofthese divisions, chemical, and research and development, process theend product, while the maintenance division acts as an auxiliary groupto aid production efforts.There is an extensive overlapping and in-terrelationship of jobs within and across divisional and departmentallines within this plant.The work of employees in the units soughtis not restricted to any particular department or to the traditionalskills of their respective crafts.The same classification of employeeperforms maintenance, production, research, and experimental work,in the course of which they are intermingled and interchanged andcome under different supervision.Machine tools and shops,24 locatedin both maintenance and production areas of the plant, are used in-discriminately by production, maintenance, technical, and researchemployees.Employees often perform duties outside their classifi-cations,work under different craft supervision, and their work isso coordinated with production that it is often blended into and be-comes a part of the research and production program.Thus, a stand-by crew consisting of maintenance mechanics, maintenance electricians,and a maintenance mechanic group leader, repair, operate, and main-tain equipment in the large number of stand-by buildings and performwork, including precision work, of millwrights, pipe fitters, ma-chinists, vacuum and utility operators, sheet metal workers, and truckdrivers.Likewise employees in other classifications throughout theplant, who exercise craft skills similar to some of the employees sought,are not included in the proposed units.Thus chemical operators, inthe performance of their duties, do millwright, pipe fitting, and elec-tricalwork.And process operators on production work performduties of other classifications by operating a drill press, a hydraulicbreak press, a mechanical and diffusion vacuum pump, and by chang-ing oil, cleaning pumps, and operating electrical equipment.23Engineering and maintenance,research and development,chemical production, manu-facturing office, and industrial relations.R4There are 16 machine shops in the Y-12 plant located in 12 different buildings andoperated by both production and maintenance employees in various classifications. CARBIDE & CARBON CHEMICALS CORPORATION447All employees in the Y-12 plant share common working conditions,participate in the same employee benefits, and are governed by thesame wage standards and grievance procedure.Collective bargainingThere is nohistory ofcollectivebargainingat this plant.Al-thoughpetitions for craft units have been filed in the past,no elec-tions on this basis have ever been field, the petitions having beeneither dismissedor withdrawn.A consent election for an over-allunit of production,maintenance,and process employees was con-ducted inAugust 1946and a runoffelectionheld in September 1946with the Chemical Workers and the AtomicTrades and LaborCouncil, AFL '25 on the ballot.Neither unionwon the election andthe petitionswere accordinglydismissed.Conclusions as to the Y-12 plantFrom the foregoing it is apparent that the close integration ofoperations, interchange of employees, and general community ofinterest of all employees which we found to exist in the K-25 plantlikewise obtains in the Y-12 plant. It is clear, however, that here,as in the K25 petitions, we need not determine thatonlya'unit em-bracing all production and maintenance employees is appropriate ;for the same defects which we found in the units sought in the K-25plant exist here.The units requested are too limited in scope, andinvolve a heterogeneous grouping of employees who are at mostspecialists, are diversely supervised, and have no community of in-terest which warrants segregating them iii separate units.Thus the unit sought by theIAN,which is fundamentally a main-tenance type unit, includes certain machinists and their group lead-ers in the maintenance division who perform machining operationson materials which are forproductionpurposes only.Some of theseemployees have been assigned to work in the research and develop-ment division under entirely different supervision from that ofothers of these machinists.Some of the P. F. machinists fabricatespecialized parts under production supervision for use in produc-tion programs.They are also called upon to work for staff chem-ists.The stand-by maintenance mechanics and their group leader,together with two maintenance electricians not included in the pro-posed unit, constitute a stand-by crew who maintain, repair, and.operate all equipment in stand-by condition.Their work includes25The Council was composed of several craft unions and included the IAM and theIBEW, Petitioners, and the Carpenters, Intervenor, herein. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat ordinarily performed by pipe fitters, millwrights, operators,electricians, carpenters, laborers, and others.They operate machinetools, lathes, drill press, shaper, hacksaw, power saws, etc.Thetool crib attendant not only furnishes tools, equipment, and materialsto the employees in this proposed unit, but performs the same servicesfor all employees regardless of their classification.The tool and diemaker does all the tool and die work which comes into the shop fromall departments of the plant, including parts for production purposes.Included in the unit sought by theIBEWis the electronic instru-ment maker whose work is confined to the mass spectrometer which isa necessary adjunct to production.His work is not, however, limitedto the electrical phases of this instrument, but includes any job con-nected with making, repairing, constructing, and installing parts usedin the mass spectrometer.He builds vacuum systems which requireglass blowing, silver soldering, copper tubing, pipe fitting of waterlines, and the removal and installation of mechanical and diffusionvacuum pumps.He services and actually builds simple systems whichwork includes carpentry fabrication of plywood panels.He repairs,constructs, and installs valves and performs high precision work usingshop tools such as lathes, milling machines, and drill presses, whichare also used by professional employees, physicists, chemists, andengineers.He works closely with the mechanical instrument maker,not included in the proposed unit, and is under the supervision of anoperating supervisor.The electronic maintenance mechanic alsospends at least 50 percent of his time on work which is nonelectrical.He fabricates metal and wooden panels and angle irons and installsthem.He paints panels,, stencils numbers, and does spot welding andinsulating of heating elements.He is under the supervision of theuranium operations foreman.Because of the complex nature of theresearch and development program the electronic maintenance me-chanic in that division extends his duties into other so-called craftsand includes making repairs to mechanical components of electricalequipment.He operates cranes, hoists, and a transporter, and oper-ates trucks to transport heavy equipment.He also installs new bush-ings and pipe connections on experimental transformers, and operatesvacuum equipment for diagnostic purposes.He comes in close con-tact with operating personnel, works with maintenance employees onlarge projects, and is under the supervision of professional engineers.Maintenance electricians perform some work in the chemical area andsome in the electric shop.Some unassigned maintenance mechanicswork in the steam plant and in the operating area, in close contactwith other employees, and do some repair work in the shop and in theprocess area.They also work in crews with carpenters, millwrights, CARBIDE & CARBON CHEMICALS CORPORATION449pipe fitters, and riggers.The Petitioner does not seek to representthe electroplater who performs certain electrical work in the perform-ance of his duties.The unit sought by theCarpenters-Millwrightsincludes carpentersbut does not include other employees such as pattern makers, riggers,and the stand-by maintenance crew, who perform carpenter work.Millwrights in this unit, scattered throughout the plant, fabricateenormous quantities of sheet metal, under the direction of chemicalpersonnel, which work is closely tied in with the production process.Millwrights also work side by side with, and receive instructions from,operating personnel and work closely with isotope production em-ployees in the isotope production area. In the performance of theirduties millwrights have also been assigned to do pipe fitting work, and,similarly, pipe fitters have been assigned to a crew to do millwrightwork.The refrigeration mechanic, in the performance of his duties,uses a welding torch, does silver solder work, and breaks pipeconnections.On the basis of these facts, and the record as a whole, and for thereasons stated above, we conclude that the units sought by the IAM,the IBEW, and the Carpenters-Millwrights in the Y-12 plant areinappropriate for collective bargaining and we shall dismiss theirpetitions.As noted above, the Chemical Workers has petitioned for a unitof all production and maintenance employees in the Y-12 plant.How-ever, we are not satisfied that the showing of interest submitted bythe Chemical Workers is sufficient under present Board practice.26Accordingly we shall dismiss the Chemical Workers petition withoutprejudice.ORDERIT IS HEREBY ORDERED thatthe petitions in Cases Nos. 10-RC-201,10-RC-636, 10-RC-570, 10-RC-571, 10-RC-624, and 10-RC-626 filedherein be, and they herebyare, dismissed.IT IS HEREBY ORDEREDthat the petition in Case No. 10-RC-694 filedherein be, and it herebyis, dismissedwithoutprejudice.20Under our present practice 30 percentis considered a substantial showing.The Chem-icalWorkers showing does not equal that amount.